Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused was convicted by general court-martial of two specifications, each alleging the communication of a threat to kill his commanding officer, in violation of Article 134, Uniform Code of Military Justice, 50 USC § 728. He was sentenced to dishonorable discharge, total forfeitures, and confinement at hard labor for one year. Intermediate appellate tribunals have affirmed the findings and sentence. We granted the accused’s petition for review to determine three issues:
1. Whether communicating a threat constitutes a violation of Article 134.
2. Whether communicating a threat to a person other than the person threatened constitutes the offense.
3. Whether the evidence is legally sufficient to sustain the conviction.
The evidence in this case is painfully clear. It shows that during the night of December 14-15, 1952, the accused was placed in the hold-over cell of the guardhouse at Fort Kobbe, Canal Zone. In the morning when two soldiers arrived to return him to his organization, which was then in the field on maneuvers, the accused announced that he did not want to return to his unit. Pressed for the reasons for this, he said to the confinement officer, “Sir, let me stay here . . . . If I go back to my unit, I will kill him.” He then indicated that he was referring to one Lieutenant Driscoll, his company commander. At the time of these statements, the accused was in a highly excited state and was described as bordering on crying.
On December 16, 1952, the accused appeared before Major Radzwick, for trial by summary court upon charges involving an unauthorized absence. As the nature of the proceedings was being explained to him, the accused reiterated his request to be confined, stating he was going to kill his commanding officer to whom he attributed all his difficulties.
Lieutenant Driscoll, the object of the accused’s statements, was not present when the alleged threats were made, but he was advised of them by the persons before whom they were uttered.
The first issue is disposed of by our opinion in United States v. Holiday, 4 USCMA 454, 16 CMR 28, decided this date.
As set out in that case, the purpose of imposing a penalty upon the communication of threats in the military service is to prevent the ultimate harm which such threats foretell. Consequently, once it clearly ap  pears that a person subject to the Code has announced an avowed present determination or intent to injure presently or in the future, the offense is complete. There is no necessity for establishing, as an essential element of the offense, that the accused communicated this determination directly to the person threatened. See United States v. Metzdorf, 252 Fed 933 (Mont).
A threat is an avowed present determination or intent to injure presently or in the future. United  States v. Metzdorf, supra; United States v. Sturmer, 1 USCMA 17, 1 CMR 17; United States v. Holiday, supra. A careful analysis of the evidence in this case definitely establishes that no threat was made by *463the accused. All the witnesses agree that when the statements  were made, the accused was in a highly emotional, almost irrational, state. And yet, he appreciated the possibility that he would injure his commanding officer unless forcibly restrained within a confinement facility. Each of his utterances was designed to convey this fear to his listeners. Rather than demonstrating “an avowed present determination or intent to injure presently or in the future,” the accused’s words and actions reveal a fixed purpose to avert such a result. Although such violent actions are hardly commendable, they do not constitute the offense of communicating a threat, for here no threat was made.
The decision of the board of review is reversed, and the charge and specifications are dismissed.